Per Curiam.

On a cross-examination great latitude is allowed to counsel in putting questions to test the accuracy or *396ci edibility of the witness, and the limitation of the inquiries in respect to matters irrelevant to the point in issue, must depend on the discretion of the court trying the cause ; and in such a case the decision of the Common Pleas is not subject to revision in this Court. But we think that the question whether a reward had not been offered to the witness in relation to the testimony which he should give in a certain class of cases, comprehending this case, was material to the issue under consideration, and it was a matter of right for the party to have it answered. The specific question suggested by the court below was clearly relevant, but if it had been put to the witness, he would perhaps have answered in the negative, when if asked the general question he would have been obliged to answer in the affirmative ; and if the examination were followed up* by other suitable questions, it might appear that the offer was accepted by the witness, and so his credit would be impeached. In our opinion the court below erred in preventing the counsel from asking this question, and a new trial is therefore granted.
Another point is raised in the exceptions, which it is not necessary to decide, but as it may come up again on another trial, we have taken it into consideration. The defendant Leonard having put his character in issue, it was competent to the government to prove that it was not good ; but his counsel contend that the inquiries should have been confined to the period anterior to the supposed commission of the offence charged. We are not aware of any rule to that effect. Evidence of a bad reputation subsequently acquired may indeed be of little weight, but still it will have some bearing, as commonly the descent from virtue to crime is gradual. We decide that such evidence is competent, but it is to be recen ed with great caution.